Citation Nr: 1734150	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-15 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a November 1998 rating decision that awarded an initial 10 percent rating for service-connected chondromalacia patella with anterior cruciate ligament (ACL) deficiency affecting the left knee.

2.  Whether there was clear and unmistakable error (CUE) in a November 1998 rating decision that awarded an initial 10 percent rating for service-connected chondromalacia patella with anterior cruciate ligament (ACL) deficiency affecting the right knee.


REPRESENTATION

Appellant represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1982 to August 1985 and from June 1990 to February 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1.  A November 1998 rating decision granted service connection for chondromalacia patella with ACL deficiency in the left and right knees and assigned initial 10 percent disability ratings pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5259, effective February 2, 1998.  

2.  The correct facts, as they were known at that time, were before the RO in November 1998, and the RO correctly applied the statutory and regulatory provisions then in effect.  


CONCLUSION OF LAW

The November 1998 rating decision that awarded initial 10 percent disability ratings for service-connected chondromalacia patella with ACL deficiency in the left and right knees under Diagnostic Code 5259 was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A, 7105 (West 2014); 38 C.F.R. § 3.105 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a November 1998 rating decision, the RO in White River Junction, Vermont awarded service connection for chondromalacia patella with anterior cruciate ligament (ACL) deficiency affecting the left and right knees and assigned separate 10 percent initial disability ratings pursuant to 38 U.S.C.A. § 4.71a, Diagnostic Code (DC) 5259, effective February 2, 1998.  In that decision, the RO determined that the findings of a September 1998 VA general medical examination were consistent with symptomatic removal of the semilunar cartilage as contemplated by the 10 percent rating warranted under DC 5259.  

The Veteran did not appeal the RO's determination as to the initial ratings assigned to his service-connected left and right knee disabilities and no other pertinent exception to finality applies, as the Veteran did not submit any evidence within one year of receiving notice of the November 1998 rating decision and no official service records pertinent to November 1998 rating decision have been obtained since that time.  Therefore, the November 1998 rating decision became final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

In a November 2012 statement, the Veteran argued that the November 1998 rating decision was clearly and unmistakably erroneous in failing to assign separate ratings for instability under DC 5257 pursuant to VAOPGCPREC 9-98.  The Veteran argues that the evidence and the law extant at the time of the November 1998 rating decision warranted 20 and 30 percent ratings for instability of the right and left knees, respectively, under DC 5257, as well as separate ratings for limited range of motion of the knees with objective evidence of pain under DC 5003 or symptomatic removal of semilunar cartilage under DC 5259.  

Under the provisions of 38 C.F.R. § 3.105 (a), previous determinations that are final and binding will be accepted as correct in the absence of CUE; however, if the evidence establishes CUE, the prior decision will be reversed and amended. 

A determination that a prior determination involved CUE involves the following three-prong test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992). 

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993). 

A valid claim of CUE requires more than a disagreement as to how the facts were weighed or evaluated.  Crippen v. Brown, 9 Vet. App. 412 (1996).  Mere disagreement with how the RO evaluated the facts is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  A decision regarding CUE must be made on the basis of the law and evidence at the time of the decision at issue.  Porter v. Brown, 5 Vet. App. 233 (1993).

As an initial matter, the Board finds the allegations of CUE made by the Veteran are adequate to meet the threshold pleading requirements; therefore, dismissal of the appealed issue is not warranted.  See Simmons v. Principi, 17 Vet. App. 104 (2003).  Through his various statements, the Veteran has explicitly raised the issue of whether CUE is present in the November 1998 rating decision.  Because the Veteran adequately identified the November 1998 rating decision at issue and set forth a reasonable allegation of CUE in the assignment of initial ratings for his service-connected bilateral knee disabilities, the specificity requirement has been met.

However, after review of the record as it existed at the time of the November 1998 rating decision, the Board finds that there was no CUE in the November 1998 rating decision regarding the assignment of the initial 10 percent ratings for the Veteran's service-connected chondromalacia patella with ACL deficiency in the left and right knees.  

The relevant laws and regulations in effect in at the time of the November 1998 rating decision with respect to the assignment of a disability rating for the knees are essentially the same as those presently in effect.  

Under DC 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability; and a maximum 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  

Under DC 5258, a 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Under DC 5259, symptomatic removal of the semilunar cartilage warranted a maximum 10 percent rating.  

Additionally, VA General Counsel opinions provided that separate ratings may be assigned for a knee disability under Diagnostic Codes 5003 and 5257 where there is x-ray evidence of arthritis resulting in limitation of motion and/or objective findings or indicators of pain in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97 and VAOPGCPREC 9-98.

Diagnostic Codes 5260 and 5261 are applicable to limitation of motion of the leg/knee.  Under DC 5260, a minimum 10 percent rating is warranted for flexion limited to 45 degrees, while a minimum 10 percent rating is allowed is warranted for extension limited to 10 degrees under DC 5261.  See 38 C.F.R. § 4.71 (a), DCs 5260, 5261.  Normal range of motion for the knee is from 140 degrees flexion to zero degrees extension.  38 C.F.R. § 4.71, Plate II.  

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings was rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  When, however, the limitation of motion of the specific joint or joints involved was noncompensable under the appropriate diagnostic codes, a rating of 10 percent was for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

Evidence of record at the time of the November 1998 rating decision included the Veteran's service treatment records (STRs) which showed he had multiple knee surgeries prior to service, including medial meniscus repair, ACL reconstruction, and meniscectomy of both knees, with additional arthroscopy and debridement of a medial meniscal tear during service.  STRs showed that an October 1997 Medical Board report noted a pre-existed left knee condition that was aggravated during service.  While a pre-existing right knee condition was not noted, a November 1997 physical evaluation board report noted chondromalacia patella in the left knee with bilateral medial meniscal tears, as well as ACL deficiency bilaterally.  

A review of the November 1998 rating decision indicates that the RO considered and discussed the STRs noted above, as well as the findings of the September 1998 VA general medical examination, which revealed limited flexion to 120 degrees in the right knee and 130 degrees in the left knee.  There was no varus or valgus deformity but "moderately positive" and "strongly positive" anterior drawer and Lachman's tests in the right and left knee, respectively.  There was an effusion in the right knee and, while there was no effusion in the left knee, there was crepitus in both knees, as well as bilateral discomfort with patellar compression which the examiner noted was consistent with chondromalacia patella.  X-rays of the knees also revealed no bony abnormality.  The diagnosis was bilateral ACL insufficiency, status post multiple surgeries with bilateral chondromalacia patella.  

In assigning the initial 10 percent ratings under DC 5259, the November 1998 rating decision relied on accurate facts, including evidence which showed the Veteran's semilunar cartilage, i.e., medial menisci, had been removed and that his left and right knee disabilities were manifested by various symptoms, such as limited flexion, laxity (as shown by the positive anterior drawer and Lachman's tests), effusion in the right knee, crepitus, and discomfort to compression of the patella, as reflected in the September 1998 VA examination report.  

The Veteran has stated that he agrees DC 5259 considers instability but that DC 5259 contemplates instability caused by removal of semilunar cartilage, whereas his bilateral knee disabilities were manifested by an ACL deficiency, which is a separate and unrelated condition.  See February 2013 and September 2013 Veteran statements.  In this regard, the Veteran argues that the wrong diagnostic code was used given the evidence available at the time of the November 1998 rating decision which, in his opinion, amounts to CUE.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this context, the Board notes that, while the Veteran's bilateral knee disabilities were characterized to include an ACL insufficiency/deficiency during service and at the September 1998 VA examination, the historical evidence also showed that the meniscus in both of his knees had been surgically removed, thereby rendering the assignment of DC 5259 consistent with the facts in this case. 

To the extent that the Veteran argues a separate rating should have been assigned for instability of the knees and symptomatic removal of the semilunar cartilage, the Board finds the record at the time of the November 1998 rating decision does not undebatably establish that separate ratings were warranted, as the Veteran's laxity and other symptoms were reasonably construed as symptoms attributable to the previous meniscectomies and remaining ligamentous deformity.  Indeed, as noted, the Veteran has agreed that DC 5259 contemplates instability and, thus, a separate rating for instability under DC 5257 would amount to pyramiding, which is prohibited by 38 C.F.R. § 4.14 because it would compensate the Veteran twice for the same knee symptomatology, e.g., instability.  

Further, the Board notes that any argument that the evidence of instability that was of record at the time of the November 1998 rating decision warranted a higher rating under DC 5257 or under DC 5258, which provides a rating for dislocated semilunar cartilage with various symptoms (such as locking, pain, or effusion), amounts to a disagreement as to how the evidence was weighed and evaluated, as opposed to an undebatable finding that the corrects facts were not considered or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Simply put, the adjudicators considered the Veteran's symptoms, including instability, as shown at the September 1998 VA examination, and determined that his symptoms warranted a 10 percent rating under DC 5259 for symptomatic removal of the semilunar cartilage, which was a reasonable finding.  

Likewise, to the extent the Veteran argues that a separate rating should have been assigned for instability of the knees and limitation of motion of the knees, the Board finds the record at the time of the November 1998 decision does not undebatably establish that separate ratings were warranted.  Indeed, while VAOPGCPREC 23-97 and 9-98 provide that separate disability ratings are possible for arthritis with limitation of motion under DC 5003 and instability under DC 5257, x-rays conducted in September 1998 did not reveal evidence of arthritis and there was no other evidence of record at that time that confirmed the Veteran's bilateral knee disabilities were manifested by arthritis.  

Based on this evidence, the Board finds that the Veteran has not undebatably established that the correct facts, as known at the time, were not before the RO in November 1998, or that the statutory and regulatory provisions pertaining to the ratings for the knees were incorrectly applied by the adjudicators at the time of the November 1998 rating decision.  For these reasons, the Board finds that the November 1998 rating decision was the product of reasonable judgment and was not clearly and unmistakably erroneous.  38 C.F.R. § 3.105; Damrel at 242; Russell at 310.


ORDER

As the November 1998 rating decision did not contain CUE in assigning initial 10 percent ratings for service-connected chondromalacia patella with ACL deficiency in the left and right knees, the appeal for revision based on CUE is denied.




____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


